Case 8:18-cv-02548-VMC-SPF Document 59 Filed 06/18/19 Page 1 of 4 PageID 1340




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

   INVUE SECURITY PRODUCTS, INC.,

                   Plaintiff,
                                                   CASE NO.: 8:18-cv-02548-VMC-SPF
   v.

   VANGUARD PRODUCTS GROUP, INC. d/b/a
   VANGUARD PROTEX GLOBAL,

               Defendant.
   __________________________________________/

    DEFENDANT’S MOTION FOR CONTINUANCE OF HEARING ON PLAINTIFF’S
     MOTION FOR PRELIMINARY INJUNCTION, ALTERNATIVE MOTION TO
        STAY HEARING, AND INCORPORATED MEMORANDUM OF LAW

           Pursuant to Local Rule 3.09(a), Defendant Vanguard Products Group, Inc.

   (“Vanguard”), respectfully requests a continuance of the hearing, presently scheduled for June

   24, 2019, at 10:30 a.m., on Plaintiff’s Motion for Preliminary Injunction (the “Injunction

   Motion”) [Dkt. #47] to a date after the Court rules on Vanguard’s Motion to Stay or,

   alternatively, to stay that hearing until such a ruling:

           1.      On the evening of May 24, 2019 (the Friday of Memorial Day weekend), InVue

   filed its Injunction Motion [Dkt. #47]. The Court referred the Injunction Motion to Magistrate

   Judge Flynn for a hearing and report and recommendation [Dkt. #48].

           2.      After Vanguard moved for and was granted a brief continuance of the originally

   noticed hearing on the Injunction Motion [Dkts. #53, 54], a hearing on that motion was noticed

   for June 24, 2109, at 10:30 am. [Dkt. #55].
Case 8:18-cv-02548-VMC-SPF Document 59 Filed 06/18/19 Page 2 of 4 PageID 1341




           3.      On June 17, 2019, Vanguard filed two petitions for inter partes review (the

   “IPRs”) with the U.S. Patent Trial and Appeal Board (the “PTAB”) regarding the two primary

   patents at issue (IPR Nos. IPR2019-01206 and IPR2019-01209). Contemporaneous with the

   filing of this motion, Vanguard is filing its Motion to Stay this case pending the PTAB’s

   resolution of the IPRs.

           4.      This Court consistently grants motions to stay patent cases such as this when a

   party has filed an IPR. See Lightning Science Group Corp. v. Nicor, Inc., 2017 WL 3706697

   at *3 (M.D. Fla. May 9, 2017); Patent Asset, 2016 WL 4431574 at *5; The Andersons, Inc. v.

   Enviro Granulation, LLC, 2014 WL 4049886, *4 (M.D. Fla. Aug. 14, 2014); Capriola Corp.

   v LaRose Indus., LLC, 2013 WL 1868344, *3 (M.D. Fla. March 11, 2013); see also Alps South,

   LLC v. Ohio Willow Wood Co., 2008 WL 8793609, *1 (M.D. Fla. Dec. 3, 2008)(granting

   motion to stay before PTAB granted reexamination request); Waterblasting LLC v. Blasters,

   Inc., Case No. 18:17-cv-2660-T-36MAP, Dkt. #24 (granting motion to stay two weeks after

   filing, and before institution, of IPR).

           5.      Continuing the hearing to a date after the Court rules on Vanguard’s Motion to

   Stay or, alternatively, to stay that hearing until such a ruling will promote judicial economy

   and will not prejudice any party. Given the likelihood that this case will be stayed pending the

   PTAB’s ruling on Vanguard’s IPRs, proceeding with the hearing on InVue’s Injunction Motion

   will likely prove a waste of the Court’s time and resources.

           6.      Nor will InVue suffer any prejudice from such a continuance. If Vanguard’s

   Motion to Stay the case is granted, the Injunction Motion will essentially be mooted. If,

   however, the Court denies Vanguard’s Motion to Stay, any delay in having the hearing will be



                                                  2
Case 8:18-cv-02548-VMC-SPF Document 59 Filed 06/18/19 Page 3 of 4 PageID 1342




   brief. Given the fact that InVue waited over seven and one-half months after filing suit to file

   its Injunction Motion, such a brief delay in holding a hearing cannot possibly be prejudicial.

          WHEREFORE, Vanguard respectfully requests that this Court grant this motion and

   continue the hearing on the Injunction Motion, currently set for June 24, 2019, to a date

   following the Court’s ruling on Vanguard’s Motion to Stay.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

          UNDERSIGNED COUNSEL HEREBY CERTIFIES that on June 18, 2019, he

   conferred with Plaintiff’s counsel, Tim F. Williams, before filing the instant motion and

   Plaintiff’s counsel advised that InVue does not consent to the requested enlargement of time

   and continuance.

                                                 s/ Richard E. Fee
                                                 Richard E. Fee

                                   MEMORANDUM OF LAW

          Pursuant to Local Rule 3.09(a), a continuance for a hearing may be allowed by order

   of the Court for good cause shown. Courts have broad discretion in considering continuances.

   Morris v. Slappy, 461 U.S. 1, 11 (1983). In granting a continuance, the Court may consider

   the interests of other parties, such as the Court and opposing parties. United States v. Ottens,

   74 F.3d 357, 360 (1st Cir. 1996).

          Good cause for a continuance exists here. By order dated June 4, 2019, the Court

   scheduled the Injunction Motion for hearing on June 24, 2019 (Dkt. #55). Since that date,

   Vanguard has filed IPRs on the two primary patents at issue and has moved to stay the case

   pending the PTAB’s resolution of those IPRs. Continuing this hearing until after the Court

   rules on Vanguard’s Motion to Stay will avoid a potentially large waste of judicial resources


                                                  3
Case 8:18-cv-02548-VMC-SPF Document 59 Filed 06/18/19 Page 4 of 4 PageID 1343




   if the Motion to Stay is granted and will, at worst, result in only a brief delay if that motion is

   denied.

             WHEREFORE, Vanguard respectfully requests that this Court grant this motion and

   continue the hearing on the Injunction Motion, currently set for June 24, 2019.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 18, 2019, I filed a true and accurate copy of the
   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice
   of electronic filing to the following: James M. Matulis, Esq., 9806 Gretna Green Dr., Suite
   100, Tampa, FL 33626 (jim@matulislaw.com) and Tim F. Williams, Esq., Dority &
   Manning, P.A., P.O. Box 1449, Greenville, SC 29602-1449 (timw@dority-manning.com),
   counsel for Plaintiff.

                                                          /s/ Richard E. Fee
                                                          Richard E. Fee
                                                          Florida Bar No. 813680
                                                          Kathleen M. Wade
                                                          Florida Bar No. 127965
                                                          FEE & JEFFRIES, P.A.
                                                          1227 N. Franklin Street
                                                          Tampa, Florida 33602
                                                          (813) 229-8008
                                                          rfee@feejeffries.com
                                                          kwade@feejeffries.com
                                                          aperez@feejeffries.com

                                                          and

                                                          Lee Grossman
                                                          (Admitted Pro Hac Vice)
                                                          Grossman Law Offices
                                                          225 W. Washington St., Suite 2200
                                                          Chicago, IL 60606
                                                          Phone: (312) 621-9000
                                                          lgrossman@grossmanlegal.com

                                                          Counsel Defendant, Vanguard Products
                                                          Group, Inc. d/b/a Vanguard Protex
                                                          Global



                                                   4
